DETAILED ACTION
Applicant's response to the Office Final Action filed on 7/26/2022 is acknowledged.
Applicant amended claims 28; and cancelled claim 31.
Applicant added claim 34.

Allowable Subject Matter
Claims 1-8, 21, 23-30, and 32-34 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Jeon et al. (US 2019/0378903), discloses etching a gate stack (130, 150, and 152 in Fig. 23-24) to form a trench 175 (Fig. 26, paragraph 0037) extending through the gate stack, the gate stack comprising a metal gate electrode 150 (Fig. 23, paragraph 0037), a gate dielectric 130 (Fig. 23, paragraph 0037), and a pair of gate spacers 152 (Fig. 23, paragraph 0032), the trench removing a portion of the gate stack to separate the gate stack into a first gate stack portion (130A and 150A in Fig. 26, paragraph 0076) and a second gate stack portion (130B and 150B in Fig. 26, paragraph 0076) but fails to disclose extending the trench into an isolation region under the gate stack; and the dielectric region having an air gap in the dielectric material, the air gap extending upward from a first depth corresponding to the isolation region to a second depth corresponding to a depth of the metal gate electrode of the first gate stack portion; forming a first contact to the metal gate electrode of the first gate stack portion; forming a second contact to the metal gate electrode of the second gate stack portion, the first contact being electrically isolated from the second contact; and forming a third contact to a source/drain region disposed adjacent to the first gate stack portion. Additionally, the prior art does not teach or suggest a method comprising: extending the trench into an isolation region under the gate stack; and the dielectric region having an air gap in the dielectric material, the air gap extending upward from a first depth corresponding to the isolation region to a second depth corresponding to a depth of the metal gate electrode of the first gate stack portion in combination with other elements of claim 1.
In addition, claim 21 would be allowable because a closest prior art, Jeon et al. (US 2019/0378903), discloses a first trench 175 (Fig. 26, paragraph 0037) between two fins 110 (Fig. 26) of the pattern of semiconductor fins; and a shallow trench isolation (STI) structure 120 (Fig. 28, paragraph 0018) but fails to disclose the pattern of semiconductor fins laterally surrounded by a shallow trench isolation (STI) structure; and extending a depth of the first trench into the STI structure. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: the pattern of semiconductor fins laterally surrounded by a shallow trench isolation (STI) structure; and extending a depth of the first trench into the STI structure in combination with other elements of claim 21.
Furthermore, claim 28 would be allowable because a closest prior art, Jeon et al. (US 2019/0378903), discloses forming a second trench (opening between 130A and 130B in Fig. 26) below the first trench (opening between 150A and 150B in Fig. 26), the second trench (opening between 130A and 130B in Fig. 26) extending beyond a bottom surface of the first replacement gate (150A and 150B in Fig. 26) but fails to disclose forming the second trench comprises etching the underlying isolation material at a faster etch rate than an etch rate used to form the first trench, a neck forming between the first trench and the second trench. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: forming the second trench comprises etching the underlying isolation material at a faster etch rate than an etch rate used to form the first trench, a neck forming between the first trench and the second trench in combination with other elements of claim 28.

A closest prior art, Jeon et al. (US 2019/0378903), discloses a method comprising: etching a gate stack (130, 150, and 152 in Fig. 23-24) to form a trench 175 (Fig. 26, paragraph 0037) extending through the gate stack, the gate stack comprising a metal gate electrode 150 (Fig. 23, paragraph 0037), a gate dielectric 130 (Fig. 23, paragraph 0037), and a pair of gate spacers 152 (Fig. 23, paragraph 0032), the trench removing a portion of the gate stack to separate the gate stack into a first gate stack portion (130A and 150A in Fig. 26, paragraph 0076) and a second gate stack portion (130B and 150B in Fig. 26, paragraph 0076); and depositing a dielectric material 172 (Fig. 28, paragraph 0081) in the trench to form a dielectric region (172 and 180 in Fig. 28, paragraph 0081), the dielectric region (172 and 180 in Fig. 28) having an air gap 180 (Fig. 28, paragraph 0081) in the dielectric material 172 (Fig. 28), the air gap 180 (Fig. 28) as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-8 depend on claim 1.
In addition, a closest prior art, Jeon et al. (US 2019/0378903), discloses a method comprising: depositing a first inter-layer dielectric (ILD) 140 (Fig. 11, paragraph 0027) surrounding the first dummy gate stack (top 154 in Fig. 11, paragraph 0057) and the second dummy gate stack (bottom 154 in Fig. 11, paragraph 0057); replacing the first dummy gate stack (top 154 in Fig. 11) with a first replacement gate (top 150 in Fig. 19, paragraph 0065) and replacing the second dummy gate stack (bottom 154 in Fig. 11) with a second replacement gate (bottom 150 in Fig. 19, paragraph 0065); patterning a mask 165 (Fig. 24, paragraph 0072) over the first ILD 140 (Fig. 24, paragraph 0061), the first replacement gate (left 150 in Fig. 24), and second replacement gate (right 150 in Fig. 24), to form an opening 166 (Fig. 24, paragraph 0072) with a lengthwise direction perpendicular (see Fig. 19, wherein 150 is extending in horizontal direction; and see Fig. 22, wherein 166 is extending in vertical direction) to a lengthwise direction of the first replacement gate (left 150 in Fig. 24); using the patterned mask 165 (Fig. 26) to remove a portion of the first replacement gate (150A and 150B in Fig. 26), a portion of the second replacement gate (similar to 150A and 150B in Fig. 26; and see bottom 150A and 150B in Fig. 32), and a portion of the first ILD 140 (Fig. 27) to form a first trench 175 (Fig. 26, paragraph 0037) between two fins 110 (Fig. 26) of the pattern of semiconductor fins; and depositing a dielectric material 172 (Fig. 28, paragraph 0081) in the first trench to form a dielectric region (172 and 180 in Fig. 28, paragraph 0081), the dielectric region having an air gap 180 (Fig. 28, paragraph 0081) in the dielectric material 172 (Fig. 28, paragraph 0081), the air gap 980 (Fig. 32, paragraph 0087) extending from the first replacement gate (top 150A and top 150B in Fig. 32) to the second replacement gate (bottom 150A and bottom 150B in Fig. 32) but fail to teach the pattern of semiconductor fins laterally surrounded by a shallow trench isolation (STI) structure; patterning a dummy gate layer to form a pattern of dummy gate stacks over a pattern of semiconductor fins, the pattern of dummy gate stacks including a first dummy gate stack and a second dummy gate stack; and extending a depth of the first trench into the STI structure as the context of claim 21. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 23-27 depend on claim 21.
Furthermore, a closest prior art, Jeon et al. (US 2019/0378903), discloses a method comprising: forming a first dummy gate (top 154 in Fig. 11, paragraph 0057) and a second dummy gate (bottom 154 in Fig. 11, paragraph 0057) over a first fin (leftmost 110 in Fig. 11, paragraph 0060) and a second fin (rightmost 110 in Fig. 11, paragraph 0060), the first dummy gate (top 154 in Fig. 11) and the second dummy gate (bottom 154 in Fig. 11) parallel to each other and each perpendicular to the first fin (leftmost 110 in Fig. 11) and the second fin (second leftmost 110 in Fig. 11); laterally encapsulating the first dummy gate (top 154 in Fig. 11) and the second dummy gate (bottom 154 in Fig. 11) with a first dielectric layer 140 (Fig. 11, paragraph 0061); replacing the first dummy gate (top 154 in Fig. 11) with a first replacement gate (top 150 in Fig. 19, paragraph 0065) and replacing the second dummy gate (bottom 154 in Fig. 11) with a second replacement gate (bottom 150 in Fig. 19, paragraph 0065); forming a mask layer 165 (Fig. 24, paragraph 0072) over the first dielectric layer 140 (Fig. 24), the first replacement gate (left 150 in Fig. 24), and the second replacement gate (right 150 in Fig. 24); patterning the mask layer 165 (Fig. 26) to form an opening 166 (Fig. 24, paragraph 0072) therein, the opening 166 (Fig. 24) exposing an upper surface of a first portion of the first replacement gate (left 150 in Fig. 24) and an upper surface of a TSMP20191019USooPage 6 of 8first portion of the first dielectric layer 140 (Fig. 24); removing (see Figs. 26 and 27) the first portion of the first replacement gate (150A and 150B in Fig. 26) and the first portion of the first dielectric layer 140 (Fig. 27) to form a first trench (opening between 150A and 150B in Fig. 26) extending through the first replacement gate; and depositing a second dielectric layer (172 and 180 in Fig. 28, paragraph 0081) in the first trench, the second dielectric layer (172 and 180 in Fig. 28) including a dielectric material 172 (Fig. 28, paragraph 0081) completely surrounding an air gap 180 (Fig. 28, paragraph 0081), the air gap 980 (Fig. 32, paragraph 0087) extending beyond sidewalls of the first replacement gate (top 150A and top 150B in Fig. 32) but fails to teach forming a second trench below the first trench extending through an underlying isolation material; depositing a second dielectric layer in the second trench and the first trench; and forming the second trench comprises etching the underlying isolation material at a faster etch rate than an etch rate used to form the first trench, a neck forming between the first trench and the second trench as the context of claim 28. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 29-30 and 32-24 depend on claim 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813